Case 2:19-cr-00069-WHW Document 92 Filed 01/28/19 Page 1 of 7 PageID: 77



                                                                U.S. Department of Justice
                                                                Unüc’d Stcites A ttornev
                                                                District of New Jersey

 ( ‘rtng (t:rpc,liItJ                                    97t) Broad ,rreei. Suite 700        Phone: 973-645-2752
 I ‘n,tc’tI Siaiec .111t,rne,                            Ve,rark. Veir Jersey 07102          Ft iv   973-635-3497
 .lnihout 3loscc,(o
 .Lv,,sIaiiI (IS. Ariornc’,

                                                                December 19, 2018
 Jack D. Arseneault, Esq.
 Arseneault & Fassett, LLP
 560 Main Street
 Chatham, New Jersey 07928
                                                                                        /
               Re:              Plea Arecment with Arthur N. Martin UI                                   -




 Dear Mr. Arseneault:

        This letter sets forth the plea agreement between your client, Arthur N.
 Martin III, and the United States Attorney for the District of New Jersey (“this
 Office”). The offer contained in this plea agreement will expire on January 11,
 2019, unless such offer is otherwise extended by this Office.



        Conditioned on the understandings specified below and under Rule
 1l(c)(1)(C) of the federal Rules of Criminal Procedure, this Office will accept a
 guilty plea from Mr. Martin to an Information that charges him with conspiracy
 to commit bank fraud, contrary to Title 18, United States Code, Section 1344,
 in violation of Title 18, United States Code, Section 1349.

        If Mr. Martin enters a guilty plea and is sentenced to a term of three
 years’ probation and a $12,000 fine due on the date of sentencing, and
 otherwise fully complies with all of the terms of this agreement, then this Office
 will not initiate any further criminal charges against Mr. Martin for the
 criminal conduct alleged in the Information and the Criminal Complaint,
 Criminal Number: 18-7038 (CLW). In the event that a guilty plea in this matter
 is not entered for any reason or the judgment of conviction entered as a result
 of this guilty plea does not remain in full force and effect, Mr. Martin agrees
 that any dismissed charges and any other charges that are not time-barred by
 the applicable statute of limitations on the date this agreement is signed by Mr.
 Martin may be commenced against him, notwithstanding the expiration of the
 limitations period after Mr. Martin signs the agreement.
Case 2:19-cr-00069-WHW Document 92 Filed 01/28/19 Page 2 of 7 PageID: 78




        Should the Court at any time reject this plea under Federal Rule of
 Criminal Procedure I 1(c)(1)(C) or act contrary to its terms, then either party
 may elect to be relieved of the terms of this plea and the parties will be
 returned to the status prior to the entry of the plea. This Office will advise the
 Court and the United States Probation Department of information related to
 sentencing, and such information may be used by the Court in determining an
 appropriate sentence for Mr. Martin. In the event that the Court defers a
 decision to accept the plea or plea agreement until the Court has reviewed the
 presentence report, neither party will move to withdraw from this agreement
 unless or until the Court ultimately determines to reject the proposed plea or
 plea agreement.

 Sentencing

        The violation of Title 18, United States Code, Section 1349 to which Mr.
 Martin agrees to plead guilty carries a statutory maximum prison sentence of
 thirty years and a statutory maximum fine equal to the greatest of: (1) $1
 million; (2) twice the gross amount of any pecuniary gain that any persons
 derived from the offense; or (3) twice the gross amount of any pecuniary loss
 sustained by any victims of the offense. Fines imposed by the sentencing judge
 may be subject to the payment of interest.

        Under Rule l1(c)(1](C) of the Federal Rules of Criminal Procedure, this
 Office and Mr. Martin agree that a sentence of three years’ probation and a
 $12,000 fine due on the date of sentencing is the appropriate disposition of this
 case and constitutes a reasonable sentence that is sufficient, but not greater
 than necessary, taking into account all of the factors set forth in Title 1$,
 United States Cc.de, Section 3553(a). Accordingly, if the Court accepts thi’j plea
 agreement, then Mr. Martin must be and will be sentenced to three years’
 probation and be ordered to pay $12,000 fine due on the date of sentencing.

        Further, in addition to imposing any other penalty on Mr. Martin, the
 sentencing judge: (1) will order Mr. Martin to pay an assessment of $100
 pursuant to Title 18, United States Code, Section 3013, which assessment
 must be paid by the date of sentencing; (2) may ordc Mr. Ma tin to pay
 restitution pursuant to Title 18, United States Code, Section 3663 et seq.; and
 (3) may order Mr. Martin, pursuant to Title 18, United States Code, Section
 3555, to give notice to any victims of his offense. Because this plea agreement
 is entered under Rule I 1(c)f1)(C) of the Federal Rules of Criminal Procedure
 and the parties agree to a sentence of three years’ probation, Mr. Martin will
 not be placed on a term of supervised release, provided the Court accepts the
 plea agreement.




                                        -2-
Case 2:19-cr-00069-WHW Document 92 Filed 01/28/19 Page 3 of 7 PageID: 79




 Rights of This Office Regarding Sentencjg

        Except as otherwise provided in this agreement, this Office reserves its
 right to take any position with respect to the appropriate sentence to be
 imposed on Mr. Martin by the sentencing judge, to correct any misstatements
 relating to the sentencing proceedings, and to provide the sentencing judge and
 the United States Probation Office all law and information relevant to
 sentencing, favorable or otherwise. In addition, this Office may inform the
 sentencing judge and the United States Probation Office of: (1) this agreement;
 and (2) the full nature and extent of Mr. Martin’s activities and relevant
 conduct with respect to this case.

  Stipulations

        This Office and Mr. Martin agree to stipulate at sentencing to the
 statements set forth in the attached Schedule A that is hereby made a part of
 this plea agreement. Factual stipulations do not bind the sentencing judge,
 who may make independent factual findings and may reject any or all of the
 stipulations entered into by the parties. In addition, to the extent that the
 parties do not stipulate to a particular fact or legal conclusion, each reserves
 the right to argue the existence of any such fact or conclusion.

        The stipulations concerning the appropriate sentence in this case are
 offered as a recommendation to the Court, and it binds the Court once, and if,
 the Court accepts this plea agreement. These stipulations do not restrict this
 Office’s right to respond to questions from the Court and to correct
 misinformation that has been provided to the Court.

 Waiver of Appeal and Post-Sentencing Rights

        Mr. Martin knowingly and voluntarily waives the right to file any appeal,
 any collateral attack, or any other writ or motion, including but not limited to
 an appeal under Title 18, United States Code, Section 3742 or a motion under
 Title 28, United States Code, Section 2255 that challenges the conviction or
 sentence imposed by the Court if the plea is accepted and the sentence is in
 accordance with the terms of this agreement.

         This Office will not file any appeal, motion or writ that challenges the
 conviction or sentence imposed by the Court if the plea is accepted and the
 sentence is in accordance with the terms of this agreement. Furthermore, if
 the Court accepts the terms of this plea agreement, both parties waive the right
 to file an appeal, collateral attack, writ, or motion claiming that the Court erred
 in doing so.



                                        -3-
Case 2:19-cr-00069-WHW Document 92 Filed 01/28/19 Page 4 of 7 PageID: 80




        Both parties reserve the right to oppose or move to dismiss any appeal,
 collateral attack, writ, or motion barred by the preceding paragraphs and to file
 or to oppose any appeal, collateral attack, writ or motion not barred by the
 preceding paragraph.

 Immigration Consequences

        Mr. Martin understands that, if he is not a citizen of the United States,
 his guilty plea to the charged offense will likely result in him being subject to
 immigration proceedings and removed from the United States by making him
 deportable, excludable, or inadmissible, or ending his naturalization. Mr.
 Martin understands that the immigration consequences of this plea will be
 imposed in a separate proceeding before the immigration authorities. Mr.
 Martin wants and agrees to plead guilty to the charged offense regardless of
 any immigration consequences of this plea, even if this plea will cause his
 removal from the United States. Mr. Martin understands that he is bound by
 this guilty plea regardless of any immigration consequences of the plea.
 Accordingly, Mr. Martin waives any and all challenges to his guilty plea and to
 his sentence based on any immigration consequences and agrees not to seek to
 withdratv his guilty plea or to file a direct appeal or any kind of collateral attack
 challenging his guilty plea, conviction, or sentence, based on any immigration
 consequences of his guilty plea.

 Other Provisions

        This agreement is limited to the United States Attorney’s Office for the
 District of New Jersey and cannot bind other federal, state, or local authorities.
 However, this Office will bring this agreement to the attention of other
 prosecuting offices, if requested to do so.

       This agreement was reached without regard to any civil or administrative
 matters that may be pending or commenced in the future against Mr. Martin.
 This agreement does not prohibit the United States, any agency thereof
 (including the Internal Revenue Service) or any third party from initiating or
 prosecuting any civil or administrative proceeding against Mr. Martin.

        No provision of this agreement shall preclude Mr. Martin from pursuing
 in an appropriate forum, when permitted by law, an appeal, collateral attack,
 writ, or motion claiming that Mr. Martin received constitutionally ineffective
 assistance of counsel.

       Before the date of sentencing, Mr. Martin shall: (1) file true and accurate
 amended personal and corporate tax returns, if applicable, for calendar years
 2012 through the present; (2) provide all appropriate documentation to the
 Internal Revenue Service in support of such returns, upon request; (3) pay to
 the Internal Revenue Service all taxes (including interest and penalties, if any)
                                         -4-
Case 2:19-cr-00069-WHW Document 92 Filed 01/28/19 Page 5 of 7 PageID: 81




 and an penalties owed On those returns or, if unable to do so, make
 satisfactory repayment arrangements with the Internal Revenue Service; and
 (41) fully cooperate with the Internal Revenue Service, if requested and coniply
 with t he tax laws of the United States. Mr. Martin agrees that the provisions
 set fail h in the agreement concerning his obligation to file amended tax returns
 is an ;tpproprinte concliHon of Probation.

 No f )ther Pmt-nises

       ‘l’liis agreement constitutes the plea agreement between Mr. Mart in and
  I his   omec attnsupersedes an previous agreements between them. No
 additional promises, agreements, or conditions have been macic or will l)e made
 unless set lhrt h in writing and signed by the parties.

                                        Very truly yours,

                                        Cl?AIG CARPENITO
                                        United Stacs Attorney

                                          7



                                  By:   Anthony Moscato
                                        Assistant U.S. Attorney

  APi ‘R( )VE1):




  Rahul Agarwal
  l)elnlty Chwt, Criniinal Division




                                         -c)
Case 2:19-cr-00069-WHW Document 92 Filed 01/28/19 Page 6 of 7 PageID: 82




       I have received this letter from my attorney, Jack D. Arseneault, Esq.
 I have read it. My attorney and I have discussed it and all of its provisions,
 including those addressing the charge, sentencing, stipulations, waiver, and
 immigration consequences. I fully understand this letter. I hereby accept its
 terms and conditions and acknowledge that it constitutes the plea agreement
 between the parties. I understand that no additional promises, agreements, or
 conditions have been made or will be made unless set forth in writing and
 signed by the parties. I want to plead guilty pursuant to this plea agreement.

 AGREED AND ACCEPTED:


                                                 Date:     t-2 -24 t ‘7
 Artnur N. Martin III
 Defendant

          I have discussed with my client this plea agreement and all of its
 provisions, including those addressing the charge, sentencing, stipulations,
 waiver, and immigration consequences. My client fully understands this plea
 agreement and wants to plead guilty pursuant to it.


                                                 Date:_____
 Jack   rseneautt, Esq.                                     /
 CounseYfor the Defendant




                                      -6-
Case 2:19-cr-00069-WHW Document 92 Filed 01/28/19 Page 7 of 7 PageID: 83




                     Plea Agreement with Arthur N. Martin III

                                     Schedule A

       1.     This Office and Mr. Martin agree to stipulate to the following:

             a.    The intended loss resulting from Mr. Martin’s criminal
 conduct is more than $150,000 but not more than $250,000.

              b.    Mr. Martin has clearly demonstrated a recognition and
 affirmative acceptance of personal responsibility for the offense charged, and
 he has assisted authorities in the investigation or prosecution of his own
 misconduct by timely notifying authorities of his intention to enter a plea of
 guilty, thereby permitting this Office to avoid preparing for trial and permitting
 this Office and the court to allocate their resources efficiently.

        2.    In accordance with the above and under Rule 1 1(c)(1)fC) of the
 Federal Rules of Criminal Procedure, the parties agree that a sentence of three
 years’ probation and a $12,000 fine due on the date of sentencing is reasonable
 taking into account all of the factors under Tide 18, United States Code,
 Section 3553(a), and neither party will argue for a sentence above nor below
 this stipulated sentence. Furthermore, should the Court reject this agreement,
 either party may elect to be relieved of the terms of this plea, and the parties
 will be returned to the status prior to entry of the plea.




                                        -7-
